Notice of Pre-AIA  or AIA  Status
This office action is responsive to the amendment filed on 05/12/22.  As directed by the amendment: claims 1 and 14 have been amended; and no claims have been cancelled nor added.  Thus, claims 1-27 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “a thickness with illumination of a first wavelength … the illumination of a first 
wavelength” such that it is unclear whether the second instance of “a first wavelength” refers to the first recited “a first wavelength”, and as such, the aforementioned recitation is indefinite.   Appropriate correction is required.   
	Claims 22-27 are rejected for at least the reason of their respective indirect or direct dependency from independent claim 21.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 9,107,434).
With regard to claim 21, Singh teaches a method, comprising: illuminating an edible substrate material (170) having, the illumination of a first wavelength (via first emitter 110 of FIG. 1D) giving rise to a first heating at a first location along the thickness of the edible substrate (170) (FIG. 1D) and the illumination of the second wavelength (via second emitter 110 of FIG. 1D) giving rise to a second heating at a second location along the thickness of the edible substrate (170) (FIG. 1D), the first heating differing from the second heating (“In connection with FIG. 1D and associated embodiments, two, or possibly more emitters, such as emitter 110 and emitter no′ can generate laser beams 115 and 115′, which can fall upon food product 170 resulting in heating and effect cooking as described herein”, col. 11, ln. 4-8; “In accordance with various embodiments, the dependence of the resulting characteristics of food products cooked with a laser has been carefully studied in connection with various laser parameters such as power, wavelength, and continuous and pulsed mode of operation. In the pulsed mode of operation, cooked food quality and properties, both during the cooking process and at the end of the cooking process, were studied with various values for laser pulse width, pulse repetition rate, duty cycle and the like. A camera such as a charged coupled device (CCD) camera was used for viewing of the food material during the cooking process. The final cooked food products were tested for quality in terms of taste quality and experience, such as a consistency, and were studied using optical/electron microscopes to examine the structural details of the irradiated food. The results of the investigations and studies and the results of theoretical modeling provided a basis for deriving process optimization for various laser sources, foods and modes of operation. Accordingly, such efforts provided information regarding the effectiveness of a variety possible process parameters on variety of food items”, col. 7, ln. 13-34).   Singh does not explicitly teach in a single embodiment the limitation of “a thickness with illumination of a first wavelength and illumination of a second wavelength”; however, it is submitted that it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the primary embodiment in the Singh reference such that varied wavelengths are employed as the citation explicitly teaches utilizing different laser sources with varying wavelength values in addition to varied power levels based upon a given food product in relation to cook time (col. 7, ln. 35-39; col. 8, ln. 49 to col. 9, ln. 4), as suggested and taught by Singh in an alternative embodiment, for the purpose of providing an optimized cooking process in view of a given laser source, food type, and mode of operation (col. 7, ln. 31-34).   
With regard to claim 23, Singh teaches the illumination of a second wavelength gives rise to a warming at a depth below a surface of the edible substrate (“Investigations revealed that the generation of laser induced plasma, which occurs for certain lasers above a certain threshold power level, results in a significant increase in the absorption of the laser radiation by food materials”, col. 6, ln. 44-47).
With regard to claim 24, Singh teaches the illumination of a first wavelength and the illumination of a second wavelength are applied simultaneously (both laser sources 110 can be applied concurrently, FIG. 1D).
With regard to claim 25, Singh teaches modulating the illuminating based on a visual characteristic or a weight of the edible substrate material (In an embodiment, a computer controlled laser system using a laser, a positioning system and a CCD camera are used to obtain high quality cooked food and a high level of system performance“, col. 6, ln. 5-8).
With regard to claim 26, Singh teaches the visual characteristic is a brightness (“System 100 can further include an imaging subsystem 130, that enables the food product to be viewed through, for example, a monitor device such as a CCD camera 131 through a viewing access connection 133 during the cooking process. The CCD camera 131 can be controlled through a camera controller 132.”, col. 9, ln. 36-41).
With regard to claim 27, Singh teaches the visual characteristic is a change in brightness  (“System 100 can further include an imaging subsystem 130, that enables the food product to be viewed through, for example, a monitor device such as a CCD camera 131 through a viewing access connection 133 during the cooking process. The CCD camera 131 can be controlled through a camera controller 132.”, col. 9, ln. 36-41).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 9,107,434) in view of Singh (US 5,952,027).
With regard to claim 22, Singh teaches a method, comprising: illuminating an edible substrate material (170) having, the illumination of a first wavelength (via first emitter 110 of FIG. 1D) giving rise to a first heating at a first location along the thickness of the edible substrate (170) (FIG. 1D) and the illumination of the second wavelength (via second emitter 110 of FIG. 1D) giving rise to a second heating at a second location along the thickness of the edible substrate (170) (FIG. 1D), the first heating differing from the second heating (“In connection with FIG. 1D and associated embodiments, two, or possibly more emitters, such as emitter 110 and emitter no′ can generate laser beams 115 and 115′, which can fall upon food product 170 resulting in heating and effect cooking as described herein”, col. 11, ln. 4-8; “In accordance with various embodiments, the dependence of the resulting characteristics of food products cooked with a laser has been carefully studied in connection with various laser parameters such as power, wavelength, and continuous and pulsed mode of operation. In the pulsed mode of operation, cooked food quality and properties, both during the cooking process and at the end of the cooking process, were studied with various values for laser pulse width, pulse repetition rate, duty cycle and the like. A camera such as a charged coupled device (CCD) camera was used for viewing of the food material during the cooking process. The final cooked food products were tested for quality in terms of taste quality and experience, such as a consistency, and were studied using optical/electron microscopes to examine the structural details of the irradiated food. The results of the investigations and studies and the results of theoretical modeling provided a basis for deriving process optimization for various laser sources, foods and modes of operation. Accordingly, such efforts provided information regarding the effectiveness of a variety possible process parameters on variety of food items”, col. 7, ln. 13-34).   Singh does not explicitly teach in a single embodiment the limitation of “a thickness with illumination of a first wavelength and illumination of a second wavelength”; however, it is submitted that it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the primary embodiment in the Singh reference such that varied wavelengths are employed as the citation explicitly teaches utilizing different laser sources with varying wavelength values in addition to varied power levels based upon a given food product in relation to cook time (col. 7, ln. 35-39; col. 8, ln. 49 to col. 9, ln. 4), as suggested and taught by Singh in an alternative embodiment, for the purpose of providing an optimized cooking process in view of a given laser source, food type, and mode of operation (col. 7, ln. 31-34).   
Singh does not explicitly teach the illumination of a first wavelength gives rise to a browning at a surface of the edible substrate.   However, Singh ‘027 teaches “selectively heating the coated surface of the breast in an environment having a temperature greater than about 60° C. with energy provided by a circulating air oven, an impinging air oven, a laser light source, a medium wavelength energy infra red radiation source or a source of microwave radiation for a time sufficient to develop a golden-brown color on the coated surface, where the shrinkage of the precooked, whole muscle meat product is less than 4 wt. % based on the initial weight of the meat product”, cl. 20).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Singh reference, such that the illumination of a first wavelength gives rise to a browning at a surface of the edible substrate, as suggested and taught by Singh ‘027, for the purpose of providing a desired browning surface (cl. 20).

Allowable Subject Matter
Claims 1-20 are allowed.
		
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761